        Case 2:19-cv-00259-JLR Document 102 Filed 09/17/20 Page 1 of 2




                    UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                          SEP 17 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
TOBY MEAGHER, through his Litigation             No. 20-35635
Guardian JOSHUA BROTHERS,
                                                 D.C. No. 2:19-cv-00259-JLR
                Plaintiff-Appellee,              Western District of Washington,
                                                 Seattle
 v.
                                                 ORDER
RODNEY PRIOLEAU, Officer; et al.,

                Defendants-Appellants,

and

KING COUNTY; et al.,

                Defendants.

Before: O’SCANNLAIN, RAWLINSON, and CHRISTEN, Circuit Judges.

      Appellee’s motion to dismiss this appeal for lack of jurisdiction (Docket

Entry No. 8) is denied without prejudice to renewing the arguments in the

answering brief. See Nat’l Indus. v. Republic Nat’l Life Ins. Co., 677 F.2d 1258,

1262 (9th Cir. 1982) (merits panel may consider appellate jurisdiction despite

earlier denial of motion to dismiss).

      We further deny appellee’s alternative request to stay this appeal pending

certain additional proceedings anticipated by appellee in the district court, as well




LCC/MOATT
        Case 2:19-cv-00259-JLR Document 102 Filed 09/17/20 Page 2 of 2




as appellee’s request to instruct the district court on how to conduct those

contemplated proceedings.

      The opening brief and excerpts of record are due October 21, 2020. The

answering brief is due November 20, 2020. The optional reply brief is due within

21 days after service of the answering brief.




LCC/MOATT                                 2                                    20-35635
